Case: 20-50603     Document: 00515705826         Page: 1     Date Filed: 01/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 13, 2021
                                No. 20-50603
                                                                       Lyle W. Cayce
                            consolidated with                               Clerk
                                No. 20-50605
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Javier Bermudez-Chavez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-727-1
                           USDC No. 4:20-CR-240-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Francisco Javier Bermudez-Chavez appeals the 30-month within-
   guidelines sentence imposed following his guilty plea conviction for illegal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50603      Document: 00515705826           Page: 2    Date Filed: 01/13/2021




                                     No. 20-50603
                                   c/w No. 20-50605

   reentry after removal from the United States, in violation of 8 U.S.C. § 1326.
   He also appeals the concomitant revocation of his supervised release related
   to his prior conviction for illegal reentry.
          Raising one issue on appeal, Bermudez-Chavez argues that his new
   illegal reentry sentence, imposed under § 1326(b)(2), violates his due process
   rights by exceeding the two-year statutory maximum set forth in § 1326(a)
   because the indictment did not allege a prior conviction necessary for the
   § 1326(b)(2) enhancement. He concedes that this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224, 226-27 (1998), and he seeks
   to preserve the issue for further review. The Government filed an unopposed
   motion for summary affirmance agreeing that the issue is foreclosed and, in
   the alternative, a motion for an extension of time to file a brief.
          As the Government argues, and Bermudez-Chavez concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Although the appeals of Bermudez-Chavez’s illegal reentry
   conviction and supervised release revocation were consolidated, he does not
   address the revocation in his appellate brief.          Consequently, he has
   abandoned any challenge he could have raised to the revocation or revocation
   sentence. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgments of the district court are AFFIRMED.
   The Government’s alternative motion for an extension of time to file a brief
   is DENIED.




                                           2